DETAILED ACTION

 	The amendment filed November 21, 2022 and the remarks presented therewith have been carefully considered.  However, they are not deemed to be fully persuasive.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaka et al. (US-2016/0300749) in view of Kuma (US-4,735,449).
 	The publication to Iwasaka et al. shows a suction device comprising a columnar main body (11), an end face (13), a concave part (12), and a fluid flow-forming means (16a-17d) for forming a fluid swirl flow within the concave part.  The Iwasaka et al. device does not show curved guide grooves on its end face as now called for in claim 8 of the instant application.
 	However, Kuma shows an embodiment of a suction device in Figure 14 comprising an end face (11f) with a plurality of curved guide grooves (13f) formed thereon for directing air flow discharged from a concave part.  The curvature of the guide grooves in relation to the curvature of the circular opening (f) is not disclosed.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of arcuate guide grooves on the end face of the Iwasaka et al. suction device, as taught by the Figure 14 embodiment of Kuma, in order to direct the swirling flow of discharged air away from the concave part so that a substrate could be supported in a non-contact manner.  Depending on the diameter of the opening of the concave part and corresponding size of the end face, it would have been an obvious choice of mechanical design to curve the resulting arcuate grooves with a curvature less than the curvature of the circular opening defined by the concave part so long as the substrate could be conveyed in a stable manner.

Response to Arguments
 	Applicant’s arguments with respect to claim 8 have been considered but are moot because the new ground of rejection does not rely on the same embodiment of Kuma that was applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In the rejection presented above in section 2, the embodiment shown in Figure 14 of the Kuma patent is relied upon to show the curved guide grooves as now called for in amended claim 8.


Allowable Subject Matter
Claims 1, 2, 4-7, 9, and 10 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                  Primary Examiner, Art Unit 3651                                                                                      

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
12/1/2022